DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 7 – 11 and 15 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CURT 45900®.

Regarding claim 1, Curt 45900 discloses a hitch vibration dampener assembly, comprising: 
	[Claim 1] a hitch platform having a shank tube portion configured for telescoped engagement within a receiver tube attached to a vehicle, a channel portion including a recessed column perpendicularly disposed between opposed flanges, a plurality of side holes disposed in the opposed flanges wherein the side holes are disposed to form aligned pairs (FIGURE 1, CURT 45900®); 
	a tow mount member having a distal portion configured with an integral receiver end for detachable hitch mounting of a towed accessory, and a rear portion having a planar back surface integrally extending from the distal portion of the tow mount member, wherein the rear portion is configured for aligned abutment within the channel portion of the hitch platform, and wherein there is at least one through hole in the rear portion configured for aligned correspondence with the aligned pairs of side holes disposed in the opposed flanges (FIGURE 2, CURT 45900®)
	i a vibration dampener pad affixed in abutted alignment to the planar back surface of the rear portion such that the vibration dampener pad moves in tandem with the tow mount member (FIGURE 1, CURT 45900®); and 
	at least one elongated pin configured for coupling the through hole of the rear portion and the aligned pair of side holes such that locked engagement of the at least one elongated pin with the aligned pair of the side holes secures the planar back surface of the rear portion of the tow mount member to thereby compress the vibration dampener pad upon the recessed column of the channel portion of the hitch platform to thereby dampen frictional noise due to contact between the hitch platform and the tow mount member (According to CURT 45900® video, the device includes a rubber stop as an anti-rattle device {vibration dampener}.  In order to perform that function, there must be interference between the back of the ball mount and the rubber stop, FIGURES 1 and 2). 


    PNG
    media_image1.png
    1089
    1536
    media_image1.png
    Greyscale


FIGURE 1

	Regarding claims 2 – 4, 7 and 9 – 11, CURT 45900® discloses the hitch vibration dampener of claim 1,  further wherein:
	[Claims 2 and 9] the vibration dampener pad includes a rubber material (The vibration dampener is called a rubber stop in the CURT 45900® video);
	[Claims 3 and 10] wherein the vibration dampener pad includes an elastomer material (The vibration dampener is called a rubber stop in the CURT 45900® video);
	[Claims 4 and 11] wherein the vibration dampener pad has an outer perimeter having a circular or curvilinear configuration (FIGURE 3, CURT 45900®);
	[Claim 7] wherein the at least one elongated pin has a clip hole proximate to a throughput end and further comprising a locking clip wherein securing the locking clip into the clip hole when the at least one elongated pin is coupled with the aligned pair of side holes and the corresponding through hole of the rear portion securely engages the hitch platform and the tow mount member (CURT 45900®, FIGURE 2).


    PNG
    media_image2.png
    1089
    1536
    media_image2.png
    Greyscale


FIGURE 2



    PNG
    media_image3.png
    1089
    1536
    media_image3.png
    Greyscale


FIGURE 3

Regarding claim 8, CURT 45900® discloses the hitch vibration dampener assembly of claim 1, wherein the at least one through hole comprises two through holes (CURT 45900® FIGURE 2) spaced apart for aligned coupled engagement with a corresponding aligned pair of the plurality of side holes and the vibration dampener pad is centered along a transverse plane at a mid-point between the two through holes (CURT 459000® FIGURE 3), and wherein the at least one elongated pin comprises two elongated pins and each of the two elongated pins has a clip hole proximate to a throughput end and further comprising two locking clips wherein securing the two locking clips into the clip holes when the two elongated pins are coupled with the aligned pair of side holes and the corresponding two through holes of the rear portion securely locks the hitch platform and the tow mount member (CURT 45900®, FIGURES 2 and 4). 


    PNG
    media_image4.png
    1089
    1536
    media_image4.png
    Greyscale


FIGURE 4
Regarding claim 15, CURT 45900® discloses a hitch vibration dampener assembly, wherein a tow mount member comprising:
	a distal portion configured with an integral receiver end (FIGURE 5, CURT 45900®) for detachable coupling of a towed accessory and a rear portion (FIGURE 5, CURT 45900®) integrally extending from the distal portion wherein the rear portion has a planar back surface and at least one through hole disposed in parallel alignment to the planar back surface of the rear portion, and wherein the rear portion is configured for aligned abutment within a channel portion of a hitch platform; and 
	a vibration dampener pad (FIGURE 3, CURT 45900®) affixed in abutted alignment to the planar back surface of the rear portion, wherein coupled engagement of an elongate pin with the at least one through hole of the tow mount secures the planar back surface of the rear portion of the tow mount member to thereby compress the vibration dampener pad upon the recessed column of the channel portion of the hitch platform to thereby dampen frictional noise due to contact between the hitch platform and the tow mount member (According to CURT 45900® video, the device includes a rubber stop as an anti-rattle device {vibration dampener}.  In order to perform that function, there must be interference between the back of the ball mount and the rubber stop, FIGURES 1 and 2).

Regarding claims 16 – 19, CURT 45900® discloses a method for dampening frictional noise due to contact between the hitch platform and the tow mount, comprising the steps of: 
	[Claim 16] providing a hitch platform having a shank tube portion configured for telescoped engagement within a receiver tube attached to a vehicle and a channel portion including a recessed column perpendicularly disposed between opposed flanges, wherein a plurality of aligned pairs of side holes are disposed in the opposed flanges (CURT 45900®, REAR PORTION FIGURE 5); 
	providing a tow mount member having a distal portion configured with an integral receiver end for detachable hitching of an independent tow accessory and an rear portion integrally extending from the distal portion, wherein the rear portion has a planar back surface and at least one through hole, wherein the rear portion is configured for aligned abutment within a channel portion of a hitch platform, and at least one elongated pin dimensioned for detachable coupling of the aligned pairs of side holes and the through hole of the rear portion of the tow mount member (Distal Portion FIGURES 1 and 5); 
	affixing a vibration dampener pad in abutted alignment to the planar back surface of the rear portion such that the vibration dampener pad moves in tandem with the tow mount member (FIGURE 3, CURT 45900®); 
	installing the tow mount member such that the rear portion is disposed within the opposed flanges of the channel portion (FIGURE 2, CURT 45900®); 
	aligning the at least one through hole of the base portion with the pair of aligned side holes in the opposed flanges of the channel portion such that the rear portion of the tow mount member including the vibration dampener pad is in abutted alignment with the recessed column of the channel portion; and 
	inserting the elongated pin through the aligned pair of side holes of the channel portion and the through hole of the rear portion of the tow mount member such that locked engagement of the elongated pin with the aligned pairs of side holes compresses the vibration dampener pad upon the recessed column of the channel portion (FIGURES 4 and 5);
	[Claim 17] wherein the integral receiver end is at least one hitch receiver ball for coupling a towed accessory (distal portion, FIGURE 5, CURT 45900®);
	[Claim 18] wherein the at least one hitch receiver ball are two hitch receiver balls of differing dimensions (distal portion, FIGURE 5, CURT 45900®); and
	[Claim 19] wherein the two hitch receiver balls are outwardly disposed in opposed parallel alignment such that the elongated pin is capable of detachably coupling the at least one through hole of the tow mount with the aligned pair of side holes of the channel member so as to selectively position the two hitch balls for coupling with a towed accessory (FIGURES 1, 2, 4 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over CURT 45900®, in view of patent document number CN 102131137 A to Collins.

Regarding claims 5, 6 and 14 CURT 45900® discloses the hitch vibration dampener assembly of claim 1, but does not further disclose:
	[Claim 5] a metal screw for affixing the vibration dampener pad to the base portion of the tow mount member;
	[Claim 6] the vibration dampener pad is fused to the base portion of the tow mount member; and
	[Claim 14] wherein the vibration dampener pad is adhered to the rear portion of the tow mount member.
	Collins discloses autoaugmented speaker port teaching the use of a vibration dampening pad (dampening cushion 46) mounted between two components (tubular body 36 and front case 12) wherein the dampening pad can be attached via a screw and/or an adhesive backing (Paragraph [0026]). Therefore, it would have further been obvious to try and attach a dampener between the tow hitch and hitch platform of CURT 45900® using a screw or adhesively fusing, to prevent the vibration dampener from becoming dislodged and since both screws and adhesive are common methods for attaching anything.

Claims 12 — 13 have similar limitations as that of claims 5 — 6, respectively, and therefore, are rejected for the same reasons.

[AltContent: textbox (Rear Portion)][AltContent: textbox (Distal Portion)]
    PNG
    media_image5.png
    1089
    1536
    media_image5.png
    Greyscale


FIGURE 5

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611         


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611